Citation Nr: 0732454	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss

3.  Entitlement to an initial compensable rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to July 
1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim for service connection for 
bilateral hearing loss and denied service connection for 
sinusitis.  

Service connection for sinusitis was granted in a December 
2004 rating decision and a zero percent rating was effective 
from May 2003.  The veteran filed a timely notice of 
disagreement in December 2004.  Because the filing of a 
notice of disagreement initiates appellate review, the claim 
for sinusitis must be remanded for the preparation of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
This issue is discussed in the Remand.

In January 2005, the veteran testified at a personal hearing 
before a VA Regional Office.  A copy of the transcript is of 
record. 

The issue of entitlement to a higher rating for sinusitis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACTS

1.  Hearing loss of the left ear was noted upon enlistment 
examination.

2.  There is competent evidence that the increase in severity 
in the hearing loss of the left ear was a natural progression 
of the disease.

3.  Hearing loss of the right ear first manifested many years 
after service and competent evidence of a nexus between the 
current hearing loss of the right ear and active military 
service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear existed prior to service and 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1110, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  Hearing loss of the right ear was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  See also 38 C.F.R. § 3.303.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis 

As alluded to above, the Court has generally held, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 Vet 
App. 169, 171 (1998). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A medical examination conducted by the VA in August 2003, 
shows that the veteran currently has bilateral high frequency 
sensorineural loss, mild in the right ear and moderate in the 
left ear, as defined by 38 C.F.R. § 3.385 (2007).



On authorized audiological evaluation in August 2003, pure 
tone thresholds in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
45
30
LEFT
10
10
10
65
65

The audiologist noted that the veteran had bilateral hearing 
loss, and good speech recognition bilaterally. 

On authorized audiological evaluation in March 1979, pure 
tone thresholds in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
0
15
50

Review of the veteran's service medical records show that in 
March 1979, the veteran entered service with hearing loss in 
his left ear and normal hearing in his right ear.  See 38 
C.F.R. § 3.385 (2007).  The audiometric testing showed 
impaired hearing in the left ear at 4000 hertz as defined by 
38 CFR § 3.385.  However, the veteran was found fit for 
service and his records indicate that his hearing was normal.

On the authorized audiological evaluation in August 1979, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
0
0
10
35

In August 1979, pursuant to 38 C.F.R. § 3.385 the veteran did 
not having a hearing disability in either ear. 

On the authorized audiological evaluation in May 1983, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
0
0
20
55

Pursuant to 38 C.F.R. § 3.385, the veteran had impaired 
hearing in his right ear but no disability in his left ear.

On the authorized audiological evaluation upon separation 
examination in February 1987, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
15
LEFT
5
0
0
30
25

The February 1987 report of medical history indicated that 
the veteran had hearing loss and was using plugs and muffs 
for hearing protection.  

Regarding the claim for service connection for hearing loss 
in the left ear, as discussed above, the VA notes that the 
veteran currently has moderate hearing loss in his left ear.  
There is medical evidence that the left ear hearing loss pre-
existed service.  The Board finds that the left ear hearing 
loss was "noted" upon enlistment examination in March 1979.  
The term "noted" denotes only such defects, infirmities, or 
disorders as are recorded in examination reports at service 
entrance examination, acceptance, and enrollment.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994).  The defect, infirmity, or disorder 
must be detected and noted at entrance examination by a 
person who is qualified through education, training, or 
experience to offer medical diagnosis, statements or 
opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  The entrance examination shows 
the hearing loss of the left ear, as defined by 38 C.F.R. 
§ 3.385, was detected upon audiometric examination. 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  A pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt, supra.   

The competent evidence of record fails to establish that the 
left ear hearing loss was aggravated by the veteran's period 
of service.  The August 2003 VA audiometric examination 
report indicates that the audiologist stated that when the 
veteran left the service in 1987 his hearing in the left ear 
revealed a slight decrease at 3000 hertz compared to the 
entrance audiogram.  The VA audiologist stated, however, that 
the slight decrease at 3000 hertz as compared to the entrance 
audiogram was probably a normal deterioration of a pre-
existing hearing loss.  The medical evidence shows that upon 
service separation audiometric examination in February 1987, 
the veteran did not have hearing loss in the left ear at 4000 
hertz, as defined by 
38 C.F.R. § 3.385.  Moreover, the medical evidence of record 
shows that any increase in the hearing loss of the left ear 
in service was due to the natural progression of the disease.  
The Board finds the August 2003 VA examination report to be 
highly probative because the report was based upon a review 
of the veteran's medical history and the veteran was present 
for a physical examination.  The Board finds that the medical 
opinion is unequivocal.  Based on the examiner's overall 
comments and additional notations, the examiner attributed 
the veteran's hearing loss to post-service occupational and 
recreational noise exposure, and again noted that the 
veteran's current hearing loss was not related to service.  
Therefore, service connection for left ear hearing loss is 
denied as the 2003 VA examiner found that the slight decrease 
in hearing was due to the natural progress of the disease.

Concerning the veteran's hearing loss in his right ear, the 
August 2003 VA audiometric examination demonstrates that the 
veteran has impaired hearing loss in his right ear which is 
considered a disability pursuant to 38 C.F.R. § 3.385.  While 
the veteran clearly has current right ear hearing loss, there 
is no competent evidence that the current disability is a 
result of service.  The VA audiologist who conducted the 
August 2003 VA examination stated that the veteran had normal 
hearing loss in the right ear upon discharge from the 
service.  The audiologist concluded that the veteran's 
"current hearing loss is less likely than not related to his 
active military service noise exposure."  The VA audiologist 
noted that the veteran had occupational and recreational 
noise exposure since service.  The audiologist noted that the 
veteran was exposed post service occupational and 
recreational noise exposures, i.e., noise on the firing range 
when working for a sheriff's department and the Department of 
Corrections and significant recreational noise exposure from 
hunting and shooting.  

The VA examiner's opinion is competent medical evidence.  The 
examiner was given an opportunity to review the veteran's 
service medical records and to examine the veteran.  As noted 
above, there is no evidence that the veteran separated from 
service with a disability in his right ear and there is no 
nexus between his current right ear hearing loss and active 
service.

The Board is aware that service connection may be granted on 
a presumptive basis for organic diseases of the nervous 
system.  However, there is no evidence that the veteran 
presented to a doctor for right ear hearing loss within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for right and left ear 
hearing loss is denied.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2003, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2003 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the May 2003 letter.  The veteran was 
not provided with proper notice of elements (4) and (5) 
(degree of disability and effective date).

Notwithstanding the lack of Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in May 2003, prior to the initial 
adjudication of the claims.  Further, as discussed in detail 
above, the preponderance of the evidence is against the 
claims for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VAMC treatment reports from July 2003 
through March 2005 and private medical records from 1993 to 
2003.  VA also provided the veteran with an examination in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

The rating decision in December 2004 granted service 
connection for sinusitis and assigned a zero percent rating.  
The veteran submitted a timely notice of disagreement in 
December 2004.  The Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should issue a statement of the case to the 
veteran and his accredited representative which 
addresses the issue of entitlement to an initial 
compensable rating for sinusitis.  The veteran and 
his representative should clearly be advised of the 
need to file a Substantive Appeal following the 
issuance of the Statement of the Case if the 
veteran wishes to perfect an appeal from that 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643







 Department of Veterans Affairs


